Citation Nr: 0313939	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back strain.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had verified active service from July 1965 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  

The Board remanded this matter in March 2001 for further 
development, to include notification of the new law and 
regulations, to obtain additional medical records, and to 
conduct a VA orthopedic and neurological examination.  The 
Board is satisfied that all Remand directives have been met 
and that no further development is necessary for an equitable 
determination of this matter.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's low back strain is manifested by moderate 
to severe symptoms, with some restrictions in range of 
motion, mild multi-lateral degenerative disks, and peripheral 
neuropathy.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in August 1990, March 1998, and June 2002; 
the statement of the case (SOC) dated in August 1999, the 
Board's Remand in March 2001, the supplemental statements of 
the case (SSOC) dated in November 1999, September 2000, and 
December 2002; and the letter giving the veteran notification 
of the VCAA dated in April 2001, provided the veteran with 
the applicable law and regulations and gave adequate notice 
as to the evidence needed to substantiate his claim.  In 
addition, the VCAA letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, x-ray studies and Magnetic Resonance 
Imaging results, and VA and private outpatient records.  The 
veteran has not authorized VA to obtain any additional 
private evidence.  The Board finds that the duty to assist 
the veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran maintains that symptoms associated with his 
service-connected low back strain have become increasing more 
severe over time and that his low back disability warrants an 
evaluation greater than the current 20 percent pursuant to 
the pertinent rating criteria.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's low back strain.  
Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes initially that there is no indication in the 
claims folder that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

The veteran filed a claim in July 1997 for an increased 
rating greater than the 20 percent evaluation currently 
assigned for his low back strain.  The veteran alleged at 
that time that the symptoms associated with his low back had 
intensified, that he was taking medications on a daily basis, 
and that he wore a back brace regularly.  The veteran further 
contended that the pain was radiating down the backs of both 
legs to his feet.  

Noted in VA outpatient records for treatment from June 1997 
to March 1998 are complaints of back pain radiating primarily 
down on the left side.  In a March 1998 record, the examiner 
noted increased pain when standing in one position and 
decreased pain when in a prone position.  The examiner noted 
that the clinical data and studies did not support evidence 
of sacroiliac radiculopathy or polyneuropathy.  

The veteran was examined in October 1999 for complaints of 
constant low back pain that radiated down toward his feet.  
The examiner referenced an electromyography (EMG) and nerve 
conduction study done in May 1998, which showed the 
possibility of polyneuropathy or bilateral sacroiliac 
radiculopathy.  It was reported that, in a repeat study done 
in October 1998, there was no evidence of an acute 
radiculopathy.  In an MRI done in April 1998, the results 
showed multilevel degenerative disk changes without evidence 
of disk bulge or nerve root impingements.  

During the October 1999 VA examination, the examiner noted 
negligible range of motion of the veteran's lumbosacral spine 
despite his ability to sit fully upright in a chair.  Heel 
and toe walking were present.  A neurological evaluation 
revealed physiologic and symmetrical reflexes, full strength, 
and sensation in both lower extremities.  The examiner noted 
that neurological examination of the veteran was remarkable 
for some giving way in both lower extremities on foot 
dorsiflexors.  X-ray studies were essentially unremarkable 
with some mild degenerative changes commensurate with age.  
At the conclusion of the examination, the examiner remarked 
that there was no explanation as to the magnitude or 
perpetuation of the veteran's symptoms based merely on 
lumbosacral strain incurred in service.  Objective 
evaluations failed to elicit any focal evidence of pathology.  

VA outpatient records dated from 1999 to 2001 reveal ongoing 
complaints associated with chronic low back pain.  In a 
record dated in December 1999, the examiner noted diagnoses 
of degenerative joint disease and disc disease of the 
lumbosacral spine.  

During VA examination done in August 2001, the examiner noted 
that the veteran took Celebrex, a muscle relaxant, and used a 
corset as needed.  The veteran complained of intense back 
pain more on the left than the right of the paravertebral 
musculature that radiated down into the plantar aspect into 
the toes with numbness and tingling.  The examiner noted 
30 degrees of flexion, with 60 degrees being normal; 
10 degrees of bilateral bending with 25 degrees as normal; 
neutral extension with a normal of 10 degrees; and heel and 
toe walking within normal limits.  Neurological evaluation 
was nonfocal with physiologic and symmetrical reflexes; 
strength and sensation in both extremities; internal and 
external rotation of the hips were within normal limits; 
pulses were within normal limits; straight leg raising 
produced hamstring pain; and calf circumferences were 
symmetrical at 41 centimeters.  The impression was 
lumbosacral strain by way of history and rule out lumbar 
radiculopathy.  

The examiner found no evidence of incoordination attributable 
to the veteran's service-connected low back disability.  
Further, the examiner noted that the veteran's history of 
weakened movement and access fatigability would not result in 
further loss in range of motion.  There was no evidence of 
ankylosis, but the pain on flare-ups could significantly 
limit functional ability.  Given the restricted range of 
motion observed during the examination, the examiner noted 
that any flare-ups were unlikely to further impair any 
additional range of motion.  The examiner concluded that 
there was no evidence of arthritis of the back or the hip 
that might be related to low back strain.   

In a statement dated in March 2002, the same examiner from 
the prior VA examination noted that, having reviewed the 
results of a repeat EMG and nerve conduction study done in 
October 2001, there was no evidence of L5-S1 radiculopathy.  
Essentially, the results of the study were normal.  Thus, 
active lumbar radiculopathy was effectively ruled out.  

In a compensation and pension examination for other 
disability done in April 2002, the veteran reported ongoing 
complaints of chronic low back pain.  

In a VA examination of the peripheral nerves dated in 
November 2002, the veteran recited the history of his low 
back pain and stated that over the years, he had continued to 
endure localized moderate achy discomfort confined to the 
lumbosacral spine.  The pain had increased gradually over the 
years.  Further, the veteran reported that pain radiated down 
the posterior lateral aspect of the left leg associated with 
numbness and paresthesias that reached the left toes.  

The veteran reported that pain increased on prolonged 
sitting, standing, or laying supine.  The veteran stated that 
he could stand for approximately one-half hour before pain 
set in, but ambulation in moderation improved the pain.  
Prolonged walking aggravated the veteran's pain.  The veteran 
reported that about once a month, he experienced severe, 
intense pain, rating the pain at 9 to 10/10.  When he had 
those attacks, the veteran stated they were incapacitating 
and lasted for approximately 24 hours.  He reported that he 
took over-the-counter nonsteroidal medications twice a day 
and methocarbamol three times a day to control pain with good 
results.  

The veteran also stated that his range of motion was limited 
secondary to worsening pain and back stiffness.  He could 
flex forward fully, but the pain intensified to about 7 to 
8/10.  Lateral flexion was restricted slightly on the left, 
but normal on the right.  The examiner referenced the MRI 
done in April 1998 that showed mild multi-lateral 
degenerative disks of the lumbar spine, but without any focal 
distribution or focal nerve root infringements at any level.  
The central canal and neural foramen were congenitally very 
large and wide open at all levels.  An EMG and nerve 
conduction study was performed in October 2001, which 
revealed normal findings without evidence of L5-S1 
radiculopathy.  

When conducting a neurological examination, the examiner 
noted strength was 5/5 in bilateral upper and lower 
extremities; ankle reflexes were absent; plantars were 
equivocal bilaterally; decreased pinprick and temperature in 
a distal to proximal gradient up to approximately the knees; 
and mild decrease in vibratory sensation was noticed at the 
toes only.  There were no signs of dermatomal sensory loss 
and Romberg sign was absent.  The veteran was able to perform 
toe and tandem walk without difficulty.  Heel walk produced 
mild difficulty.  Forward flexion was limited secondary to 
pain and stiffness; and, lateral flexion was normal on the 
right and slightly limited on the left, secondary to pain and 
stiffness.  

The examiner remarked that the veteran's pain was exacerbated 
by maintaining posture for an extended period of time.  As 
noted above, the veteran experienced restricted range of 
motion on forward and lateral flexion, especially as it 
concerned the left side, secondary to pain and stiffness.  
There was no radicular character to the pain.  The examiner 
also noted that the veteran's evaluation was consistent with 
peripheral neuropathy, moderate in severity, confined to the 
lower extremities only.  Diagnoses were chronic low back 
pain, moderate to severe, most likely due to underlying 
degenerative disc disease, and peripheral neuropathy, 
predominantly sensory confined to the lower extremities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  In this case, the 
rating criteria associated with intervertebral disc syndrome 
was changed on September 22, 2002.  Thus, the Board must 
address both the former and current diagnostic codes in 
determining whether the veteran's service-connected 
disability warrants an increased evaluation.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
specific case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In this case, the veteran's low back pain has also 
been considered under all potential rating criteria relevant 
to low back disability.  

In considering the rating criteria for Diagnostic Code 5293 
for intervertebral disc syndrome in effect prior to September 
23, 2002, the regulations provided that a 20 percent rating 
required evidence of moderate recurring attacks, and a 
40 percent evaluation was assigned for severe recurring 
attacks, with intermittent relief.  A 60 percent rating was 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R.§ 4.71a, Diagnostic Code 5293.

Under the new criteria for evaluation based on incapacitating 
episodes, a 20 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 40 percent evaluation is in order for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months, and a 60 
percent evaluation is appropriate in cases of incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

Under 38 C.F.R. 4.71a, Diagnostic Code 5295 for lumbosacral 
strain, a maximum rating of 40 percent is warranted where 
there is evidence of severe strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, with 
marked limitation of forward bending in a standing position; 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation is warranted where there is evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 20 percent evaluation is warranted for 
moderate limitation, and a maximum of 40 percent for  severe 
limitation. 

As an initial matter, the Board notes that there is no 
diagnosis of intervertebral disc syndrome of record; 
nonetheless, the veteran has provided clinical evidence of 
neurological and orthopedic impairment that merits 
consideration under Diagnostic Code 5293.  Under the prior 
rating criteria for Diagnostic Code 5293, an increased 
evaluation from 20 percent to 40 percent is not warranted 
based on the facts of this case.  

Essentially, the veteran has not presented any objective 
evidence of severe recurring attacks, with intermittent 
relief.  Overall, symptomatology associated with the 
veteran's low back strain is no more than moderate and does 
not rise to the level of impairment required for the next 
higher rating under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

With respect to the amended regulations under Diagnostic Code 
5293, to warrant the next higher evaluation of 40 percent, 
the objective evidence would need to support incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, or be 
evaluated separately by orthopedic and neurologic 
manifestations.  38 C.F.R. 4.71a, Diagnostic Code 5293.  The 
clinical data of record as noted above simply do not 
substantiate such incapacitation as is required by the rating 
criteria for low back strain.  Although the veteran has 
complained of persistent low back pain, there is nothing in 
the record to substantiate that he is incapacitated for an 
extended period of time due to his low back strain or that he 
has been prescribed bed rest due to symptoms associated with 
his service-connected low back disability.  

Furthermore, the Board notes that the evidence of record does 
not support separate orthopedic or neurologic impairment or 
functional limitations due to his lumbosacral strain so as to 
warrant an evaluation greater than 20 percent.  

Regarding the orthopedic impairment, the Board notes that 
pursuant to Diagnostic Code 5292 related to limitation of 
motion, the medical evidence reveals slight limitation of 
motion, even when considering the veteran's complaints of 
pain.  There is no medical evidence of record to support 
moderate or severe limitation of motion.  As noted above, 
some limitation was noted on forward flexion due to pain and 
stiffness; however, examination findings supported that 
lateral flexion was normal on the right and no more than 
slightly limited on the left.  Thus, Diagnostic Code 5292 
does not provide an orthopedic evaluation in excess of 
10 percent for low back strain.  

Furthermore, there is no evidence that the veteran has more 
than mild neurological impairment, all of which is confined 
to the lower extremities.  Indeed, the only neurological 
manifestations were sensory in nature.  There was no evidence 
of any motor involvement.  The rating criteria for the 
paralysis of the nerves of the lower extremities provide no 
more than a 10 percent evaluation for mild impairment.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530 (2002).

Lastly, the provisions of §§ 4.10, 4.40, and 4.45 have been 
considered in determining whether the veteran's service-
connected low back disability warrants a higher evaluation.  
38 C.F.R. §§ 4.10, 4.40, 4.45.  Nonetheless, the evidence as 
reported above does not substantiate functional limitation, 
loss, or weakness attributable to the veteran's low back 
strain so as to warrant an increased evaluation above the 
current 20 percent.  

Moreover, under Diagnostic Code 5295, impairment associated 
with the veteran's low back strain does not support listing 
of the whole spine, positive Goldthwaite's sign, with marked 
limitation of forward bending in a standing position; loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Thus, under this diagnostic code, the 
current 20 percent rating is appropriate.  Clinical findings 
as noted herein do not support the level of impairment 
required for a 40 percent rating under Diagnostic Code 5295.  

Although the Board acknowledges the veteran's statements in 
support of his increased rating claim for service-connected 
low back strain, in a case such as this where medical 
training and expertise is required to assess increased 
disability, the veteran has not presented any evidence of 
such training or qualifications so as to render any of his 
contentions medically competent.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In that there is no discrepancy as to which of two 
evaluations applies to the veteran's service-connected low 
back strain, the veteran's low back disability is productive 
of impairment no greater than that associated with a 
20 percent rating.  38 C.F.R. § 4.7.  Therefore, the 
veteran's claim for an evaluation greater than 20 percent for 
low back strain is denied.  


ORDER

Entitlement to an evaluation in excess of 20 percent for low 
back strain is denied.  



_________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

